PER CURIAM.
This is an appeal by Calvin R. Mapp, plaintiff below, from a final judgment entered in favor of the defendant, Cedars of Lebanon Hospital, Inc., upon the granting of its motion for directed verdict at the close of plaintiff’s case.
Plaintiff’s complaint charged that the defendant was guilty of negligence in permitting the hospital bed in which the plaintiff was lying to fall and injure him when it was being pulled away from the wall by a nurse of the defendant.
There was no evidence adduced at the trial as to the cause of the collapse of the leg of the bed. However, plaintiff contends that he was entitled to the application of the doctrine of res ipsa loquitur and that the inferences to which he was entitled thereunder established a prima fa-cie case of negligence against the defendant. Therefore, plaintiff contends that it was error for the trial judge to direct a verdict for the defendant.
We agree, and reverse upon the authority of West Coast Hospital Ass’n v. Webb, Fla.1951, 52 So.2d 803; South Florida Hospital Corporation v. McCrea, Fla.App.1960, 118 So.2d 25; National Airlines, Incorporated v. Fleming, Fla.App.1962, 141 So.2d 343; Williams v. Orange Memorial Hospital Association, Fla.App.1967, 202 So.2d 859, and remand the cause to the trial court for purposes of a new trial.
Reversed and remanded, with directions.
HENDRY, J., dissents.